DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Citation of Relevant Prior Art
U.S. 2016/0314577, Lee et al., June 25th 2014, See entire document.
U.S. 2018/0061032, Benvegnu et al., August 25th 2017, See entire document. 
U.S. 2019/0102880, Parpara et al., April 4th 2019, See paragraphs [0031], [0095], and [0242]-[0243]. 
U.S. 2020/0133182, Haik et al., April 20th 2017, See entire document. 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 14-15, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-5, 7, 10-14, and 16-19 under 35 U.S.C. § 102(a)(1) over Lavrentyev (U.S. 2016/0325541) have been fully considered but are not persuasive. 
Applicant argues that Lavrentyev does not reference “an ultrasonic image” or “compare an ultrasound image of the part indicating a desired shape of the part”. The examiner respectfully disagrees and points out the following. Within paragraphs [0041]-[0042]; and [0044]-[0045] - the most applicable teachings are given below:

“The array 70 is in communication with a control device 90 of the ultrasonic inspection system 34 via an electric or digital signal 92 that can be transported through radio transmissions or electrical cable. The device 90 may have a computer 94 and a controller 96 that may be integrated into or part of the controller 38” (paragraph [0041])

Thus, this passage meets the limitation of “a computer having a non-transitory computer readable medium having instructions to receive signals”. The mere fact that Lavrentyev teaches a computer indicates that some form of non-transitory computer readable medium is being used. To elaborate, non-transitory computer readable mediums are essential for the operation of all modern computers, even the simplest computing devices include integrated non-transitory computer readable medium within the device (e.g., a Raspberry Pi device). As such, one of ordinary skill would readily appreciate and understand that the computer of Lavrentyev, of which is even exemplified by the use of a Tomo Scan FOCUS LT within paragraph [0042], an instrument that is intended to be used with TomoView™ software, would necessarily require non-transitory computer readable medium to operate and execute the software functions.

 “As step 118, the controller 38 communicates with the controller 96 and another ultrasonic inspection is initiated sending ultrasonic waves 82 through the bottom slice 76 and into the top slice 88. As step 120, the ultrasonic waves are in-part reflected off of any defects and in-part off of the build surface 46 of the top layer 88, received by the array 70 and processed by the computer software. As step 112 and if a defect is detected, such as a delamination defect at the interface 64, the top slice 88 along with the meltback region is remelted and re-solidified to remove the defects. The system 20 may then repeat itself forming yet additional slices in the same manner described and until the workpiece 36 is completed” (paragraph [0045])

This passage is considered to meet the limitation of “…the in-situ monitoring system and perform ultrasonic imaging of the part being constructed based on the signals”. To elaborate, the system of Lavrentyev is using the data collected from propagated, reflected, and received ultrasonic waves and that data is communicated to a computer where it is then interpreted by the processing software. While Lavrentyev does not explicitly recite the phrasing “imaging”, one of ordinary skill would readily understand and appreciate that this is what is occurring within the process, e.g., a digital image is simply a collection of constructed data based off provided signals. 

“The computer 94 contains software for programming the controller 96 in accordance with a predetermined set of focal requirements. Accordingly, beam parameters such as angle, focal distance, and focal point that collectively form some of the focal requirements of the array 70 can be entered and modified using the computer 94. The beam parameters entered into the computer 94 are used to program the controller 96 that, in-turn, controls the array 70 to perform the inspection of the workpiece 36…Additional software may be employed to perform data analysis, and analyze results may be sent to the controller 38 instructing the system 20 to either process to manufacture the next slice 40 or re-melt the previous slice to remove any detected defects” (paragraph [0042])

These passages are considered to meet the limitation of “wherein the computer-readable medium has instructions to compare an ultrasound image of the part to data indicating a desired shape of the part”. To elaborate, Lavrentyev is comparing ultrasound data via data analysis to data that has been indicated as desirable, e.g., data that does not include defects. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 10-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavrentyev (U.S. 2016/0325541, previously cited).

Regarding Claim 1, Lavrentyev teaches an additive manufacturing apparatus comprising an ultrasonic inspection system (abstract). Lavrentyev teaches a platform having a top surface to support a part being constructed (paragraph [0034]). Lavrentyev teaches a dispenser configured to deliver a plurality of successive layers of feed material onto the platform (paragraph [0034]). Lavrentyev teaches at least one energy source to selectively fuse feed material in a layer on the platform (paragraph [0034]). Lavrentyev teaches an in-situ monitoring system comprising a plurality of ultrasonic sensors acoustically coupled to the platform (paragraphs [0038]-[0039]). Lavrentyev teaches the sensors being configured to transmit ultrasonic energy through the platform to the part being constructed on the platform and receive reflections of the ultrasonic energy through the platform from the part (paragraph [0039]). Lavrentyev teaches the apparatus comprising a computer having a non-transitory computer readable medium having instructions to receive signals from the in-situ monitoring system and perform ultrasonic imaging of the part being constructed based on the signals (paragraphs [0041]-[0042], and [0044]-[0045]). Lavrentyev teaches the computer-readable medium having instructions to compare an ultrasound image of a part to data indicating a desired shape of the part (paragraph [0042], and [0044]-[0045]). 
Regarding Claim 4, Lavrentyev teaches a plurality of ultrasonic sensors being acoustically coupled to a bottom surface of a platform (paragraph [0038]). 
Regarding Claim 5, Lavrentyev teaches the plurality of ultrasonic sensors being in contact with the bottom surface of the platform (paragraph [0038]). 
Regarding Claim 7, Lavrentyev teaches the plurality of ultrasonic sensors being fixed relative to the platform (Figures 2-3, paragraph [0038]). 
Regarding Claim 10, Lavrentyev teaches at least some of the plurality of sensors being oriented to transmit acoustic waves into the platform at an oblique angle to the top surface of the platform (Figure 5, paragraph [0040]). 
Regarding Claim 11, Lavrentyev teaches the plurality of sensors comprising multiple groups of transducers (Figure 3, paragraph [0038]). Lavrentyev teaches each transducer in a group of transducers being oriented to transmit acoustic waves toward a point between the transducers in the group (Figure 5, paragraph [0040]). 
Regarding Claim 12, Lavrentyev teaches the groups of transducers comprising pairs of transducers (Figure 3). 
Regarding Claim 13, Lavrentyev teaches the groups of transducers comprising tuples (e.g., an array of groupings of greater than two) of transducers (Figure 3). 
Regarding Claim 14, Lavrentyev teaches, wherein the plurality of ultrasonic sensors comprise a plurality of transducers, wherein at least some of the plurality of transducers being oriented to transmit acoustic waves into the platform at a normal angle to the top surface of the platform (Figure 5, e.g., the wave propagated from the transducer is transmitting at a 180° arc away from the transducer including at an angle normal to the top surface on either side).  
Regarding Claim 16, Lavrentyev teaches an additive manufacturing method (abstract, Claim 15). Lavrentyev teaches dispensing a layer of powder on a platform (Claim 17). Lavrentyev teaches selectively fusing a portion of the layer of powder to form a fused portion of the layer (Claim 17). Lavrentyev teaches transmitting ultrasonic energy through the platform toward the fused portion of the layer (Claim 18). Lavrentyev teaches generating signals by measuring reflections of the ultrasonic energy through the platform from the fused portions and detecting defects in the part based on the signal (paragraphs [0038]-[0042]). Lavrentyev teaches performing ultrasonic imaging of the part being constructed based on the signals (paragraphs [0041]-[0042], and [0044]-[0045]). Lavrentyev teaches the method comprising comparing an ultrasound image of the part to data indicating a desired shape of the part (paragraph [0042], and [0044]-[0045]). 
Regarding Claim 19, Lavrentyev teaches halting fabrication of a part or indicating the part as defective if a number or density of defects exceeds a threshold (paragraph [0042], and [0044]-[0045] - the threshold being 1 detected defect). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (U.S. 2016/0325541, previously cited) as applied to claim 4 and claim 16 above, and further in view of Cetinkaya (U.S. Patent No. 11,092,943, previously cited).

Regarding Claim 6, Lavrentyev is relied upon for the reasons given above in addressing claim 4. However, Lavrentyev is silent to a layer of coupling gel between the plurality of ultrasonic sensors and the bottom surface of the platform. 
Cetinkaya teaches a method, system, and device for real-time in-situ additive manufacturing monitoring (abstract). Cetinkaya teaches using a layer of coupling gel between an ultrasonic sensor and a surface (column 10, lines 50-51). Cetinkaya teaches this feature increases the acoustic transmission (column 10, lines 50-51). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavrentyev with the concepts of Cetinkaya with the motivation of increasing acoustic transmission. 
Regarding Claim 20, Lavrentyev is relied upon for the reasons given above in addressing claim 16. However, Lavrentyev does not teach modifying an operating parameter of an additive manufacturing apparatus that performs a dispensing and fusing for a subsequent layer or a subsequent part to reduce defects. 
Cetinkaya teaches a method, system, and device for real-time in-situ additive manufacturing monitoring (abstract). Cetinkaya teaches the modification of operating parameters of an additive manufacturing apparatus that performs a dispensing and fusing for a subsequent layer or a subsequent part to reduce defects (column 6, lines 43-49, column 11, lines 47-54; column 12, lines 33-43). Cetinkaya teaches this feature enables potential abnormalities in a manufacturing cycle to be addressed before they occur (column 11, lines 47-54). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavrentyev with the concepts of Cetinkaya with the motivation of addressing potential abnormalities during a manufacturing. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (U.S. 2016/0325541, previously cited) as applied to claim 1 above, and further in view Serbin (U.S. Patent No. 5,753,171, previously cited). 

Regarding Claim 8, Lavrentyev is relied upon for the reasons given above in addressing claim 1. However, Lavrentyev does not teach a plurality of ultrasonic sensors being movable parallel to the top surface of the platform. 
Serbin teaches a method and apparatus for producing three-dimensional objects (abstract). Serbin teaches a sensor being movable parallel to the top surface of a build platform (Figure 4; column 3, lines 1-13). Serbin teaches this feature allows for the detection of misalignment of the individual components during operation (column 3, lines 40-44). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of ultrasonic sensors by Serbin by making the movable parallel to the top surface of a platform with the motivation of avoiding misalignment during operation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (U.S. 2016/0325541, previously cited) in view of Serbin (U.S. Patent No. 5,753,171, previously cited) as applied to claim 8 above, and further in view Mandel (U.S. 2017/0157844, previously cited). 

Regarding Claim 9, Lavrentyev teaches a support that holds the plurality of ultrasonic sensors (Figure 2, Char. No. 80; paragraph [0038]). Further, Serbin teaches the concept of moving sensors parallel to a top surface of a platform. However, Serbin does not teach a means for moving the sensors as being a linear actuator. 
Mandel teaches a three-dimensional printing apparatus (abstract). Mandel teaches the use of linear actuators being capable of moving a printer component in a plane parallel to a top surface of the printer (Figure 1, paragraph [0040]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavrentyev in view of Serbin with the linear actuators of Mandel since Mandel teaches these devices as being capable of moving printing components in a X/Y plane parallel to a top surface of a printing plane. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lavrentyev (U.S. 2016/0325541, previously cited). 

Regarding Claim 15, Lavrentyev is relied upon for the reasons given above in addressing claim 1. However, Lavrentyev does not explicitly recite that at least some of the plurality of transducers are positioned to receive the reflections of the ultrasonic energy from overlapping regions on the top surface of the platform. However, the examiner points out that this feature nonetheless exists as best shown within Figure 5 of Lavrentyev. Within Figure 5, the range of the propagated waves of the left-most transducer is shown. Further, Figure 5 discloses the two right-most transducers positioned close to one another such that if all transducers within the Figure are used at their full power, like the left-most transducer, the right-most transducers would receive the reflections of the ultrasonic energy from overlapping regions on the top surface of the platform. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735